Citation Nr: 0818933	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-21 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1. Entitlement to service connection for left hearing loss. 

2. Entitlement to service connection for prostate cancer.  

3. Entitlement to service connection for hypertension. 



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to June 1975.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions in March 2005 and in December 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2007, the veteran failed to appear at a scheduled 
hearing before the Board. 

The claim of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.

FINDINGS OF FACT

1. Left hearing loss for the purpose of VA disability 
compensation is not currently shown. 

2. The veteran did not serve in Vietnam, and prostate cancer 
was not affirmatively shown to have been present during 
service; prostate cancer was not manifested to a compensable 
degree within the one year of service; and prostate cancer, 
first diagnosed after service beyond the one-year presumptive 
period, is otherwise unrelated to an injury, disease, or 
event during service.

CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007). 

2. Prostate cancer was not incurred in or aggravated by 
service, and prostate cancer as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 and in April 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of: 
current disability; an injury or disease in service or event 
in service, causing injury or disease; and a relationship 
between the current disability and the injury, disease, or 
event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
effective date of the claims, that is, the date of receipt of 
the claims, and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the statement of the case, 
dated in May 2006.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  VA has obtained service records, VA 
records, service department records, and private medical 
records.  The veteran was afforded a VA examination for 
hearing loss.  

A VA medical examination or medical opinion on the claim of 
service connection for prostate cancer is not necessary 
because there is competent medical evidence of record to 
decide the claim. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The service personnel records disclose that the veteran did 
not have foreign service or service in Vietnam. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of left ear hearing 
loss or of prostate cancer.  Audiometric testing of the left 
ear on entrance examination showed threshold levels in 
decibels at the tested frequencies of 500, 1000, 2000, and 
4000 of 25, 20, 15, and 10 respectively.  On separation 
examination, audiometric testing of the left ear showed 
threshold levels in decibels at the tested frequencies of 
500, 1000, 2000, 3000, and 4000 of 0, 0, 0, 0, and 0.  

After service, service department records show that in 
February 2003 veteran had a radical retropubic prostatectomy 
due to prostate cancer.  History included a diagnosis of 
prostate cancer in November 2001.  

VA records disclose that in February 2004 the veteran 
complained of decreased hearing in his left ear of one 
month's duration.  Thereafter in 2004 and in 2005, the 
veteran's health problems included left-sided hearing 
difficulty. 

In May 2004, a private physician reported that the veteran 
had a slow decline in hearing in the left ear for 3 years.  
Audiometric testing revealed threshold levels in decibels at 
the tested frequencies of 1000, 2000, 3000, and 4000 Hertz 
all over 35. 

On VA examination in August 2006, audiometric testing 
revealed the left ear threshold levels in decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 were 
10, 20, 25, 30, and 20.  Speech recognition was 94 percent in 
the left ear. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cancer, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era (beginning in January 1962 and ending in May 
1975) shall be presumed to have been exposed during such 
service to a herbicide agent.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
military service, there is a presumption of service 
connection for prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Left Ear Hearing Loss
Analysis

On the basis of the service medical records, left ear hearing 
loss as defined by VA for the purpose of disability 
compensation under 38 C.F.R. § 3.385 was not affirmatively 
shown to have been present coincident with service.  

After service, in May 2004, a private physician reported that 
the veteran had a slow decline in hearing in the left ear for 
3 years.  Audiometric testing revealed threshold levels in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz all over 35.  Speech discrimination or recognition 
testing was not done. 

On VA examination in August 2006, audiometric testing 
revealed the left ear threshold levels in decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 were 
10, 20, 25, 30, and 20.  Speech recognition was 94 percent in 
the left ear.



On the question of a current diagnosis of left ear hearing 
loss, a private physician reported audiometric testing over 
35 decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz, which would meet the standard of hearing 
impairment under 38 C.F.R. § 3.385, but on a subsequent VA 
examination in 2006, the findings on audiometric testing did 
not meet the standard of hearing impairment under 38 C.F.R. 
§ 3.385.  

The Board can placed greater weight on one opinion over 
another depending on factors such as the relative merits of 
the analytical findings and the thoroughness of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The Board finds that the report of VA examination to be more 
probative as the testing include speech recognition, which 
was not done by the private physician, and speech recognition 
goes to the probative value of the analytical findings and 
the thoroughness of the opinion.  For this reason, the Board 
rejects the finding that the veteran has current left ear 
hearing loss of the purpose of VA disability compensation 
under 38 C.F.R. § 3.385. 

Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, hearing loss is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of hearing loss is 
therefore medical in nature, that is, not capable of lay 
observation, and competent medical evidence is required to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Therefore the veteran's statements are not 
competent evidence on the question of a current diagnosis of 
left ear hearing loss.

In the absence of proof of a current diagnosis of left ear 
hearing loss under 38 C.F.R. § 3.385, for the reasons 
articulated, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



As the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, 
and as the favorable medical evidence has been discounted, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Prostate Cancer 
Analysis 

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis, prostate cancer was not 
affirmatively shown to have had onset during service. 38 
U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that a prostate abnormality was noted 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

The record does show that after service prostate cancer was 
first documented in 2001 by history, which was followed by a 
radical retropubic prostatectomy in 2003, in either event, at 
least 25 years after service in 1975 and well beyond the one-
year presumptive period for prostate cancer as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137 ; 38 C.F.R. §§ 3.306, 
3.309

As for service connection based on the initial documentation 
of prostate cancer after service under 38 C.F.R. § 3.303(d), 
to the extent that the veteran attributes prostate cancer to 
service, where as here the determination involves questions 
of a medial diagnosis or medical causation, and as prostate 
cancer is not a condition under case law that has been found 
to be capable of lay observation, the determination as to the 
presence of prostate cancer is therefore medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is required to substantiate the claim. 



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  As a lay person the veteran is not 
competent, that is, he is not qualified through education, 
training, and expertise to offer a medical diagnosis on a 
condition not capable of lay observation, or medical opinion.  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim that prostate 
cancer had onset during service or is otherwise related to an 
injury or disease or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also, the record shows that the veteran did not serve in 
Vietnam, and therefore the presumption of service incurrence 
for prostate cancer as a disease associated with exposure to 
Agent Orange under 38 U.S.C.A. § 1116 does not apply.

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, or on medical causation, and 
as there is no favorable medical evidence to support the 
claim of service connection for prostate cancer as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the- doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for left ear hearing loss is denied.

Service connection for prostate cancer is denied.

REMAND

The veteran contends that his hypertension was either 
incurred in or aggravated during his military service.  

Private hospital records show a diagnosis of essential 
hypertension in April 1973, about a year prior to the 
veteran's enlistment.  The hospital records contain only a 
single blood pressure reading of 120/80.  During the 
veteran's period of service, several elevated blood pressure 
readings were recorded.  On separation examination, history 
included hypertension and the blood pressure reading was 
122/78.

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153, 38 
C.F.R. § 3.306(a).



In view of the above, further evidentiary development is 
required.  Accordingly, the case is REMANDED for the 
following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination by a cardiologist to 
determine whether the veteran's currently 
diagnosed hypertension clearly and 
unmistakably preexisted service, 
considering the private hospital records 
in April 1973 and the normotensive 
readings on entrance and separation 
examinations with several elevated 
readings in between, and, if so, whether 
the evidence clearly and unmistakably 
shows an increase in hypertension during 
service due to the natural progress of 
the disease. 

Alternatively, if hypertension did not 
pre-exist service,  does the factual 
evidence of record support a diagnosis of 
hypertension during service from March 
1974 to June 1975, considering the 
normotensive readings on entrance and 
separation examinations with several 
elevated readings in between, and the 
reserve medical records in June, in July, 
and in November 
1977, and VA records, beginning in 2003. 

2. After the above development is 
completed, adjudicate the claim of 
service connection for hypertension.  If 
the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 






The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


